Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlowski et al. (US 2014/0034545).
Regarding claim 1, Pawlowski discloses a tray (shown in Fig. 3c) capable of holding injection device tubes which include a collar at each end of a body, the tray comprising bores (within 166) that are capable of receiving a body of a tube, wherein each bore includes a holding portion (See Fig. 3c labeled below) capable of holding an upper collar of a tube, the holding portion extending laterally from an introduction portion (See Fig. 3c labeled below) capable of enabling passage of a lower collar of a 
    PNG
    media_image1.png
    672
    1029
    media_image1.png
    Greyscale

Regarding claim 2, Pawlowski discloses each bore includes, on a front side, the holding portion having a circular-arc-shaped contour capable of adjustably receiving a body of a tube.
Regarding claim 3, Pawlowski discloses the holding portion extends rearwardly from the introduction portion, the introduction portion including a circular-arc- shaped contour capable of enabling the passage of a lower collar of a tube.
Regarding claim 4, Pawlowski discloses the holding portion includes a vertical wall (vertical inner wall of 166 in Fig. 3d).
Regarding claim 5, Pawlowski discloses elastic elements (free end of 166 – See portion of Fig. 3b labeled below) disposed between the holding portion and the introduction portion.

    PNG
    media_image2.png
    500
    500
    media_image2.png
    Greyscale

Regarding claim 6, Pawlowski discloses the elastic elements form tabs, each tab including a boss (See portion of Fig. 3b labeled above) separating the holding portion from the introduction portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2014/0034545) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Pawlowski discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray or Pawlowski to be formed from liquid crystal polymer as taught by Extrand in order to have high strength and withstand high temperatures, if desired.
Regarding the injection, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wissner (US 10,124,928), Wissner (US 2016/0130022), Cocheteux (US 2007/0151882), and Knight (US 7,910,067) disclose similar trays with bores and holding elements for containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735